Citation Nr: 0821576	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-21 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from June 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.  Specifically, in April 2006, November 
2006, and March 2007 decisions, the RO determined that new 
and material evidence sufficient to reopen a previously 
denied claim for service connection for a left knee 
disability had not been received.  

During the current appeal, and specifically in a statement of 
the case (SOC) issued in May 2007, the RO reopened the 
previously denied claim for service connection for a left 
knee disability but denied the issue on the merits.  
Nevertheless, and despite the RO's determination that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a left knee disability has 
been received, the Board is required to address that 
particular issue (e.g., the new and material claim) in the 
first instance.  

The Board has the jurisdiction to address a new and material 
issue and to reach the underlying de novo claim.  If the 
Board determines that new and material evidence has not been 
received, the analysis of the particular claim ends.  Further 
analysis beyond the determination of whether the additional 
evidence is new and material is neither required nor 
permitted.  In addition, any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, although the RO in the 
present case has already determined that new and material 
evidence sufficient to reopen the veteran's previously denied 
claim for service connection for a left knee disability has 
been received, the Board will proceed, in the following 
decision, to adjudicate this new and material issue in the 
first instance.  

As explained in the following decision, the Board has 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a left knee disability has, in fact, been received.  The de 
novo claim for service connection for a left knee disability 
is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In May 1973, the Board denied service connection for a 
left knee disability.   
 
2.  The evidence received since the Board's May 1973 decision 
is both new and material and raises a reasonable possibility 
of substantiating the claim for service connection for a left 
knee disability.  


CONCLUSIONS OF LAW

1.  The Board's May 1973 decision that denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  The evidence received since the Board's May 1973 decision 
is new and material, and the claim for service connection for 
a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a left knee disability in the present case, the Board 
concludes that the new law does not preclude the Board from 
adjudicating this matter.  This is so because the Board is 
taking action favorable to the veteran with regard to the new 
and material issue on appeal, and a decision at this point 
poses no risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Analysis

At the time of the May 1973 decision, service medical records 
reflected treatment for a severe contusion of the left knee 
in June 1943, when, while putting away targets at the rifle 
range, he slipped on the ground and fell onto his left knee.  
A follow-up physical examination conducted approximately 
one-and-a-half weeks later in July 1943 indicated that the 
pain and edema in this joint was completely gone.  In October 
1943, the veteran was treated for an "old" strain of his 
left knee.  At the January 1946 separation, the veteran 
reported having injured his "right" knee at the rifle range 
in July 1943 and noted that this joint "catches 
occasionally."  [Service medical records are negative for 
complaints of, treatment for, or findings of a right knee 
disability.]  The separation examination demonstrated no 
musculoskeletal defects.  

According to post-service medical records, in October 1971, 
the veteran reported wearing a brace on his left knee due to 
weakness of this joint.  In November 1972, he complained of 
left knee pain during damp weather as well as instability of 
this joint.  The examining physician ordered a brace to 
secure the veteran's left knee joint.  Importantly, however, 
a January 1973 VA examination demonstrated that the veteran's 
knees were normal.  No significantly abnormality of this 
joint was shown on radiographic films.  

With no competent evidence of a diagnosed left knee 
disability associated with the veteran's active military 
duty, the Board denied service connection for such a 
disorder.  The Board's decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for a left knee 
disability was filed in January 2006.  Therefore, the amended 
version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the Board's May 1973 decision, there was no 
competent evidence of a diagnosed left knee disability 
associated with the veteran's active military duty.  
Importantly, additional evidence received since that earlier 
decision, including in particular post-service medical 
reports dated in March 2006 and April 2007, provides 
diagnoses of left patellofemoral arthritis as well as 
degenerative joint disease of the left knee with loose body.  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of a 
diagnosis of a chronic left knee disability has been 
presented.  The Board finds, therefore, that the additional 
evidence received since the prior final denial of service 
connection for a left knee disability in May 1973 raises a 
reasonable possibility of substantiating this issue.  See 
38 C.F.R. § 3.156(a) (2007).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for a left knee 
disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a left 
knee disability, the appeal is granted to this extent.  


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a left knee disability, the Board must now consider the de 
novo issue of entitlement to service connection for a left 
knee disorder.  As previously discussed in this decision, 
service medical records reflect treatment for a severe 
contusion of the left knee in June 1943, an "old" strain of 
the left knee in October 1943, and occasional "catch[ing]" 
of his knee joint in January 1946.  

After service, the veteran reported wearing a brace on his 
left knee due to weakness of this joint (in October 1971) and 
complained of left knee pain during damp weather as well as 
instability of this joint (in November 1972).  The earliest 
evidence of a diagnosis of a left knee disability is dated in 
March 2006, when patellofemoral arthritis was diagnosed.  
Also, in April 2007, the veteran was diagnosed with 
degenerative joint disease of his left knee with loose body.  

The Board acknowledges that the April 2007 examiner, who 
reviewed the claims folder prior to the evaluation, concluded 
that the veteran's current left knee arthritis was "less 
likely as not to be a result of his service-related injury."  
In support of this opinion, the examiner referenced the 
veteran's admission that he had not experienced any left knee 
symptoms for 10 years after separation from service and, in 
fact, had no such joint problems until he had begun working 
at a ship yard as a shipyard crane operator-a job that 
placed "significant" stress on his knees.  Rather, the 
examiner felt that "[i]t is more likely than not that the 
accumulated stress . . . [that the veteran's] knees saw 
during that 20 year period [as a shipyard crane operator] . . 
. was more likely the source of his pain."  

Subsequently, however, the veteran submitted multiple 
statements from family members and friends who have known him 
for decades.  In these statements, family members and friends 
note that the veteran limps due to his severe left knee pain.  
Although one witness maintains that the veteran had stated 
that he had had an on-the-job knee injury, other witnesses 
assert that he had reportedly sustained a knee injury during 
service.  These witnesses are competent to report their 
observations of the veteran's left knee problems.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As the April 2007 examiner did not have access to these 
pertinent lay statements, the Board finds that a remand of 
the veteran's de novo claim for service connection for a left 
knee disability is necessary.  Specifically, on remand, the 
veteran should be accorded an opportunity to undergo a 
current VA orthopedic examination to determine, to the extent 
possible, the etiology of his left knee arthritis-in light 
of all competent evidence of record, including service and 
post-service medical reports, his competent complaints since 
service, and the multiple April 2008 lay statements 
discussing observations of such symptomatology.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  A corrective letter fully complying 
with the VCAA notification requirements 
pertaining to the de novo claim for 
service connection for a left knee 
disability should be issued.  
Specifically, the letter should:  

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for a 
left knee disability; 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; 

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Notify the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.  

2.  After obtaining the appropriate 
release of information form where 
necessary, copies of records of any 
additional left knee treatment that the 
veteran has received since his separation 
from service in January 1946 should be 
obtained and associated with the claims 
folder.  In particular, the records of 
the veteran's post-service VA treatment 
at the VA Hospital in Hampton, Virginia, 
identified in the veteran's June 1981 
statement, and any records available for 
employment medical care during the 25 
years the veteran worked for the Norfolk 
Naval Shipyard, should be sought, as well 
as any other records proximate to service 
that the veteran may identify.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of his left knee 
arthritis.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing, including 
X-rays, should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any left knee disability (including 
arthritis of this joint) diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  In answering this 
question, the examiner should address 
the service and post-service medical 
records, the veteran's complaints, and 
the April 2008 lay statements.  
Complete rationale should be given for 
all opinions reached.  

4.  Following the completion of the 
above, the AMC should adjudicate the 
claim for service connection for a left 
knee disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


